                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTOPHER M. FISHER,

        Plaintiff,
                                                   Case No. 17-cv-743-slc
   v.

TIMOTHY A. DOUMA, WARDEN;
LARRY W. FUCHS,
SECURITY DIRECTOR; DIANE M.
FLADHAMMER, HOUSING
UNIT MANAGER; CAPTAIN RALPH;
BRETT L. SUTTON, FOOD SERVICE
ADMINISTRATOR; HAZEL
RITCHART, FOOD SERVICE CFSL;
S. GOODMAN, INSTITUTION
COMPLAINT EXAMINER; AND
VANBEAK, CORRECTIONAL
OFFICER.,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case with prejudice.




                    /s/                                    01/28/2019
        Peter Oppeneer, Clerk of Court                     Date
